NO. 07-05-0001-CV	



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



JANUARY 6, 2005



______________________________





KENNETH KENNEDY AND TWILA AUFILL, INDEPENDENT EXECUTRIX

OF THE ESTATE OF JACK L. AUFILL, DECEASED, APPELLANTS



V.



V’RHETT WILLIAMS, APPELLEE





_________________________________



FROM THE 72ND DISTRICT COURT OF CROSBY COUNTY;



NO. 5670; HONORABLE J. BLAIR CHERRY, JUDGE



_______________________________



Before JOHNSON, C.J., and QUINN and REAVIS, JJ.

MEMORANDUM OPINION

Appellant Twila Aufill, Independent Executrix of the Estate of Jack L. Aufill, Deceased, and Kenneth Kennedy filed separate notices of appeal challenging the trial court’s judgment in favor of appellee V’Rhett Williams.  Pending before this Court is Aufill’s motion to dismiss her appeal by which she represents that all matters in controversy between her and Williams have been compromised and settled.  Aufill represents, however, that appellant Kenneth Kennedy is not a party to the motion to dismiss.  Pursuant to Aufill’s request, by order of severance in cause number 07-04-0498-CV that portion of the appeal between her and Williams was severed into this cause to consider the motion to dismiss.

Without passing on the merits of the appeal between Aufill and Williams, we grant  the motion and dismiss the appeal.  Tex. R. App. P. 42.1(a).  That portion of the appeal between Kenneth Kennedy and V’Rhett Williams remains pending in cause number 07-04-0498-CV and will proceed in due course.  Having dismissed the appeal between Aufill and Williams at their request, no motion for rehearing will be entertained and our mandate will issue forthwith.  Aufill and Williams have agreed to bear their own costs in this appeal.

It is so ordered. 

Per Curiam